                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  CHRISTINA RICKS,                                   )
                                                     )
                                Plaintiff,           )
                                                     )
                       vs.                           )     No. 1:19-cv-4253-JMS-MJD
                                                     )
  PEOPLE READY STAFFING AGENCY,                      )
  TESSA WETHERALD, and                               )
  SHAMRA TERRY,                                      )
                                                     )
                                Defendants.          )

  ENTRY GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
     SCREENING COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

       Pending before the Court are Plaintiff Christina Ricks’ Complaint, [Filing No. 1], and

Motion for Leave to Proceed In Forma Pauperis, [Filing No. 2]. This Order addresses Ms.

Ricks’ Motion, screens her Complaint pursuant to 28 U.S.C. § 1915(e)(2), and directs further

proceedings.

                                             I.
                             MOTION TO PROCEED IN FORMA PAUPERIS

       28 U.S.C. § 1915(a) permits the Court to authorize a plaintiff to file a lawsuit “without

prepayment of fees” if the plaintiff “submits an affidavit” demonstrating that she lacks the assets

to pay the filing fee at this time. 28 U.S.C. § 1915(a)(1). Ms. Ricks’ Motion for Leave to

Proceed In Forma Pauperis, [2], meets this standard and is therefore GRANTED. 28 U.S.C.

§ 1915(a).

       The Court notes that, while in forma pauperis status allows the plaintiff to proceed

without pre-payment of the filing fee, the plaintiff remains liable for the full fee. Robbins v.

Switzer, 104 F.3d 895, 898 (7th Cir. 1997) (Every in forma pauperis litigant is liable for the


                                                1
filing fee; “all [18 U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”)

(emphasis in original). The Court does not have the authority to waive the filing fee, and it

remains due despite plaintiff’s in forma pauperis status. Fiorito v. Samuels, 2016 WL 3636968,

*2 (C.D. Ill. 2016) (“The Court does not have the authority to waive a filing fee”); McDaniel v.

Meisner, 2015 WL 4773135, *5 (E.D. Wis. 2015) (same principle). The filing fee for in forma

pauperis litigants is $350.   See USDC Fee Schedule at https://www.insd.uscourts.gov/fees-

financial-information (stating that the $400 filing fee includes a $50 administrative fee, but that

the administrative fee “does not apply to…persons granted in forma pauperis status under 28

U.S.C. § 1915”). Immediate payment is not required; however, the $350 balance remains owing.

                                                  II.
                                           SCREENING
       A. Screening Standard

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss a case brought by a plaintiff

proceeding in forma pauperis “at any time if the court determines that . . . the action . . . is

frivolous or malicious; . . . fails to state a claim on which relief may be granted; or . . . seeks

monetary relief against a defendant who is immune from such relief.” In determining whether a

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d

621, 624 (7th Cir. 2006). To survive dismissal:

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                  2
       B. Complaint

       In her Complaint, Ms. Ricks alleges that she was employed by People Ready Staffing

Agency (“People Ready”), under the supervision of Tessa Wetherald and Shamra Terry, and was

assigned to work at Cummins Engine Company (“Cummins”). [Filing No. 1 at 2.] According to

Ms. Ricks, Ms. Wetherald and Ms. Terry told her that she would be making $13 per hour,

directed her to lie on her application by not listing a prior felony conviction, and told her that

they would bypass her drug screening. [Filing No. 1 at 2.] During her first two weeks of

employment, Ms. Ricks did not receive a paycheck stub until she complained to People Ready

staff. [Filing No. 1 at 2.] Ms. Ricks alleges that, when she finally received her paycheck stub, it

showed that she was only being paid $12 per hour. [Filing No. 1 at 2.] Ms. Ricks alleges that

the staff at People Ready told her that “there was a mistake about the hourly pay” and she “was

accidentally told” that she would be paid $13 per hour. [Filing No. 1 at 2.] However, she

alleges, her supervisor at Cummins, James Batiz, told her that his company was paying People

Ready $13 per hour for each employee and, therefore, it was illegal for People Ready to be

paying its employees only $12 per hour. [Filing No. 1 at 2-3.]

       Ms. Ricks states that, after continued complaints, she “was credited about a week later for

pay at $13.00 an hour,” but People Ready refused to pay her at this wage for the first week of her

employment, during which she worked 24 hours. [Filing No. 1 at 3.] Ms. Wetherald and Ms.

Terry informed her that she would only be paid at the $12 per hour rate for her first week, even

though she received a raise to $13 per hour starting in the second week. [Filing No. 1 at 3.]

According to Ms. Ricks, Ms. Wetherald and Ms. Terry told her to stop speaking to Mr. Batiz

about her hourly pay, and they also directed Mr. Batiz to stop speaking to People Ready

employees about their hourly pay. [Filing No. 1 at 3.] Ms. Ricks alleges that Ms. Wetherald and



                                                3
Ms. Terry threatened Mr. Batiz, saying that they knew people at Cummins and could get him

fired if he did not stop talking to the People Ready employees about their wages. [Filing No. 1 at

3.] Ms. Ricks states that she “believes this is the reason People Ready will no longer assign any

more jobs to her.” [Filing No. 1 at 3.]

       Ms. Ricks asserts that Defendants violated her civil rights and state and federal law in the

following ways: (1) having her lie on her application “to be placed in employment she is not

eligible for financial gain;” (2) promising her $13 per hour but only paying her $12 per hour;

(3) telling her not to discuss her pay with others; and (4) “no longer providing her with

assignments.” She asserts that this conduct violates the Fair Labor Standards Act (“FSLA”), the

National Labor Relations Act (“NLRA”), and equal protection law, and amounts to deliberate

indifference, fraud, breach of contract, negligent misrepresentation, and intentional infliction of

emotional distress.    [Filing No. 1 at 4.]     She seeks $100,000 from each Defendant as

compensatory and punitive damages. [Filing No. 1 at 5.]

       To the extent that Ms. Ricks intends to bring a claim for violation of her civil rights

pursuant to 42 U.S.C. § 1983, including her right to equal protection, she has not alleged facts

satisfying the “under color of state law” requirement of that statute. See, e.g., London v. RBS

Citizens, N.A., 600 F.3d 742, 746 (7th Cir. 2010) (“§ 1983 actions may only be maintained

against defendants who act under color of state law . . .”). Ms. Ricks cannot maintain a cause of

action for the alleged violation of her civil rights by her private employer and supervisors. See

id. (“And although private persons may also be sued under § 1983 when they act under color of




                                                4
state law, they may not be sued for merely private conduct, no matter how discriminatory or

wrongful”) (internal quotation marks and citation omitted). 1

       To the extent that Ms. Ricks is attempting to assert a claim of employment

discrimination, she has not alleged that she was discriminated against on the basis of any

particular protected characteristic, such as her gender or race. See, e.g., Univ. of Texas Sw. Med.

Ctr. v. Nassar, 570 U.S. 338, 342 (2013) (stating that Title VII, 42 U.S.C. § 2000e et seq.,

prohibits status-based discrimination based on race, color, religion, sex, or national origin).

Similarly, Ms. Ricks has not alleged that she was retaliated against for complaining about a

practice that constituted workplace discrimination. See 42 U.S.C.A. § 2000e-3 (prohibiting

discrimination against an employee based on the fact that she has “opposed any practice made an

unlawful employment practice by this subchapter”).

       To the extent that Ms. Ricks is attempting to assert a cause of action under the NLRA,

this Court is without jurisdiction to adjudicate such a claim. The NLRA created the National

Labor Relations Board (the “Board”) to enforce its provisions, and the Board has “primary

jurisdiction” over issues concerning unfair labor practices. See San Diego Bldg. Trades Council,

Millmen’s Union, Local 2020 v. Garmon, 359 U.S. 236, 245 (1959). To that end, the Supreme

Court has held that the NLRA “pre-empts state and federal court jurisdiction to remedy conduct

that is arguably protected or prohibited by the Act.” Amalgamated Ass’n of St., Elec. Ry. &

Motor Coach Emp. of Am. v. Lockridge, 403 U.S. 274, 275 (1971) (citing Garmon, 359 U.S. at




1
  Ms. Ricks also references “deliberate indifference,” which the Court notes is a standard
applying to constitutional claims by prisoners and is not a freestanding cause of action or
otherwise applicable to this case. See e.g., Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A
prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an inmate
violates the Eighth Amendment.”).

                                                5
245). Accordingly, the Court does not have jurisdiction to adjudicate Ms. Ricks’ claim that her

employer violated the NLRA, because she did not first bring those claims to the Board.

       In addition, Ms. Ricks has not alleged facts stating a claim for a violation of the FLSA.

Although she asserts that People Ready paid her a wage lower than what was agreed upon and

Ms. Wetherald and Ms. Terry asked her to lie on her job application, instructed her not to discuss

her wages with others, and refused to give her assignments based on her wage discussions, none

of these allegations appear to come within the purview of the FLSA, which regulates things like

minimum wage, maximum hours, and overtime pay. See 29 U.S.C. §§ 202, 206, 207.

       The rest of the causes of action identified by Ms. Ricks are state law claims. Although

the Court expresses no opinion as to whether Ms. Ricks can state a claim for relief under any of

these theories, the Court concludes that, because no federal claim has been stated, it is without

supplemental jurisdiction to consider the state law claims.

       The Court is mindful of Ms. Ricks’ pro se status and its attendant duty to construe her

pleadings liberally. See e.g., Kiebala v. Boris, 928 F.3d 680, 684 (7th Cir. 2019). Nevertheless,

because Ms. Ricks’ factual allegations do not state a plausible federal claim for relief, and since

the Court does not have supplemental jurisdiction to consider her state law claims, her Complaint

must be dismissed. Consistent with the general policy that pro se litigants should be given ample

opportunity to correct deficiencies, see id., Ms. Ricks shall have until November 30, 2019 to file

an Amended Complaint that adequately sets forth a basis for this Court to exercise jurisdiction

and provides a “a short and plain statement of the claim showing that [she] is entitled to relief,”

Fed. R. Civ. P. 8.




                                                 6
                                             III.
                                     FURTHER PROCEEDINGS

       Based on the foregoing, Ms. Ricks’ Motion for Leave to Proceed In Forma Pauperis, [2]

is GRANTED, and her Complaint, [1], is DISMISSED WITHOUT PREJUDICE. Ms. Ricks

shall have until December 2, 2019 to file an Amended Complaint that addresses the

deficiencies outlined in this Order and otherwise complies with federal pleading standards.

Failure to do so may result in dismissal of this case with prejudice.




          Date: 10/31/2019




Distribution via U.S. Mail to:

Christina Ricks
1628 Cottage Avenue
Apt. 3
Columbus, IN 47201




                                                 7
